UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014. OR □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-13611 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2078923 (I.R.S. Employer Identification No.) 1541 Reynolds Road Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (517)543-6400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31 , 201 4 Common stock, $.01 par value 34,274,319 shares SPARTAN MOTORS, INC. INDEX Page FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets – June 30, 2014 (Unaudited)and December 31, 2013 4 Condensed Consolidated Statements of Operations -Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows -Six Months Ended June 30, 2014 and 2013 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’Equity – Six Months Ended June 30, 2014 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS There are certain statements within this Report that are not historical facts. These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “will”, “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including, among others: ● Changes in economic conditions, including changes in interest rates, credit availability, financial market performance and the Company’s industries can have adverse effects on its earnings and financial condition, as well as its customers, dealers and suppliers. ● Changes in relationships with major customers and suppliers could significantly affect the Company’s revenues and profits . ● Constrained government budgets may have a negative effect on the Company’s business and its operations. ● The integration of businesses or assets we have acquired or may acquire in the future involves challenges that could disrupt our business and harm our financial condition. ● When we introduce new products, we may incur expenses that we did not anticipate, such as start-up and recall expenses, resulting in reduced earnings. ● Amendments of the laws and regulations governing our businesses, or the promulgation of new laws and regulations, could have a material impact on the Company’s operations. ● We source components from a variety of domestic and global suppliers who may be subject to disruptions from natural or man-made causes. Disruptions in our supply of components could have a material and adverse impact on our results of operations or financial position. ● Changes in the markets we serve may, from time to time, require us to re-configure our production lines or re-locate production of products between buildings or to new locations in order to maximize the efficient utilization of our production capacity. Costs incurred to effect these re-configurations may exceed our estimates and efficiencies gained may be less than anticipated. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Report. However, this list is not intended to be all inclusive. The risk factors disclosed in Item 1A “Risk Factors” of Part II of this Quarterly Report on Form 10-Q and in Part I – Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2013, include all known risks our management believes could materially affect the results described by forward-looking statements contained in this Report. However, those risks may not be the only risks we face. Our business, operations, and financial performance could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations. In addition, new risks may emerge from time to time that may cause actual results to differ materially from those contained in any forward-looking statements. We believe that the forward-looking statements contained in this Report are reasonable. However, given these risks and uncertainties, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Report are expressly qualified in their entirety by the cautionary statements contained in this Sectionand you are cautioned not to place undue reliance on the forward-looking statements contained in this Report as a prediction of actual results. We disclaim any obligation to update or revise information contained in any forward-looking statement to reflect developments or information obtained after the date this Report is filed with the Securities and Exchange Commission. 3 Item 1. Financial Statements SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) June 30, 2014 December (Unaudited) 3 ASSETS Current assets: Cash and cash equivalents $ 29,677 $ Accounts receivable, less allowance of $194 and $769 49,186 Inventories 84,432 Deferred income tax assets 6,736 Income taxes receivable 3,704 Assets held for sale 329 Other current assets 2,410 Total current assets 176,474 Property, plant and equipment, net 52,190 Goodwill 15,961 Intangible assets, net 9,526 Other assets 2,157 TOTAL ASSETS $ 256,308 $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 35,246 $ Accrued warranty 8,564 Accrued customer rebates 2,282 Accrued compensation and related taxes 7,350 Deposits from customers 17,983 Other current liabilities and accrued expenses 6,269 Current portion of long-term debt 58 79 Total current liabilities 77,752 Other non-current liabilities 2,362 Long-term debt, less current portion 5,232 Deferred income tax liabilities 3,209 Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 34,273 and 34,210 outstanding 343 Additional paid in capital 75,474 Retained earnings 91,952 Total Spartan Motors, Inc. shareholders’ equity 167,769 Non-controlling interest ) 2 Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 256,308 $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June Six Months Ended June 30 , Sales $ 115,795 $ 120,874 $ 243,754 $ 217,010 Cost of products sold 101,133 105,248 216,347 195,038 Gross profit 14,662 15,626 27,407 21,972 Operating expenses: Research and development 2,740 2,897 5,599 5,698 Selling, general and administrative 11,891 11,661 25,319 22,035 Total operating expenses 14,631 14,558 30,918 27,733 Operating income (loss) 31 1,068 ) ) Other income (expense): Interest expense ) Interest and other income 111 115 239 261 Total other income (expense) 20 28 54 105 Income (loss) before taxes 51 1,096 ) ) Taxes ) 405 ) ) Net Income (loss) ) ) Less: net loss attributable to non-controlling interest ) - ) - Net income (loss) attributable to Spartan Motors Inc. $ 247 $ 691 $ ) $ ) Basic net earnings (loss) per share $ 0.01 $ 0.02 $ ) $ ) Diluted net earnings (loss) per share $ 0.01 $ 0.02 $ ) $ ) Basic weighted average common shares outstanding 34,446 34,105 33,842 33,447 Diluted weighted average common shares outstanding 34,450 34,139 33,842 33,447 See Accompanying Notes to Condensed Consolidated Financial Statements. 5 S PARTAN MOTORS, INC. AND SUBSIDIARIES
